Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement submitted on 1/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities:
Claims 1-4, 7, 8, 11, 13, 15, 17, 18 and 20 recite both “the Nth frame” and “the Nth frame image” interchangeably. It is suggested to amend the claims to recite one of the phrases to avoid any confusion.
Claim 1 is suggested to be amended as “enlarge a
Claim 5 recites the acronym “DRAM” which is suggested to spell out what it is before using the acronym.
Remaining claims are also objected for being dependent of the base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 11, 12, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakamiya (US 20160142641 A1).
Regarding claim 1, Wakamiya teaches An apparatus, comprising:
at least one processor and/or at least one circuit to perform operations as:
an acquisition unit configured to acquire a captured image of 1 frame as an Nth frame image (Fig. 4; paras. 0053-0057; acquiring frame 400 and recording frame 400 into a memory while expanding region 430 having a predetermined aspect ratio in horizontal and vertical directions to generate a displayed image 440 where the region 430 is a part of frame 420 stored in the memory prior to frame 400 and displaying the image 440 on the display 106); and
a control unit configured to (1) record the Nth frame image in a memory, (2) enlarge an region having a predetermined aspect ratio in a horizontal direction wherein the region is a part of an image of a frame prior to the Nth frame recorded in the memory, and (3) display the enlarged region, within a period in which the Nth frame image is acquired and recorded (Figs. 4, 5; paras. 0048, 0053-0057).

Regarding claim 2, Wakamiya teaches the apparatus according to claim 1, wherein the control unit is further configured not to use a region other than the region having the predetermined aspect ratio in the image of a frame prior to the Nth frame, in processing of enlarging the region having the predetermined aspect ratio in a horizontal direction and displaying the enlarged region (Fig. 4; paras. 0053-0057; not use a blank region other than the region 430 in processing of enlarging 430).

Regarding claim 4, Wakamiya teaches the apparatus according to claim 1, wherein the image of a frame prior to the Nth frame is an image of an (N-1)th frame (Fig. 4; paras. 0053-0057).

Regarding claim 5, Wakamiya teaches the apparatus according to claim 1, wherein the memory is a DRAM (Fig. 1; para. 0030).

Regarding claim 7, Wakamiya teaches the apparatus according to claim 1, wherein the period of acquiring the Nth frame image is a period of acquiring an image of 1 frame that is the Nth frame (Fig. 4; paras. 0053-0057).

Regarding claim 11, Wakamiya teaches the apparatus according to claim 1, wherein the control unit is further configured to enlarge in horizontal direction the region having the predetermined aspect ratio in the image of a frame prior to the Nth frame recorded in the memory and display the enlarged region within the period in which the Nth frame image is acquired and recorded (Fig. 4; paras. 0053-0057), in a case where a frame rate is a first frame rate (Fig. 3; paras. 0024, 0035, 0045; 30 or 60 fps).

Regarding claim 12, Wakamiya teaches the apparatus according to claim 11, wherein the first frame rate is any of 60 fps, 120 fps, and 240 fps (para. 0035).

Regarding claim 15, claim 15 reciting features corresponding to claim 1 is also rejected for the same reason as presented in claim 1.

Regarding claim 17, claim 17 reciting features corresponding to claim 11 is also rejected for the same reason as presented in claim 11.


Regarding claim 18, claim 18 reciting features corresponding to claim 1 is also rejected for the same reason as presented in claim 1. In addition, Wakamiya teaches A non-transitory computer-readable storage medium storing a program for causing a computer to execute (para. 0070): (as presented above).

Regarding claim 20, claim 20 reciting features corresponding to claim 11 is also rejected for the same reason as presented in claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 10, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya (US 20160142641 A1) in view of Akimoto (US 20180338091 A1).
Regarding claim 3, Wakamiya teaches everything as claimed in claim 1. In addition, Wakamiya teaches wherein the control unit is further configured enlarged region (Fig. 4; paras. 0053-0057; acquiring frame 400 and recording frame 400 into a memory while expanding region 430 having a predetermined aspect ratio in horizontal and vertical directions to generate a displayed image 440 where the region 430 is a part of frame 420 stored in the memory prior to frame 400 and displaying the image 440 on the display 106),
but fails to teach
wherein the control unit is further configured not to enlarge in a vertical direction the region having the predetermined aspect ratio in processing of enlarging the region having the predetermined aspect ratio in a horizontal direction and displaying the enlarged region.
However, in the same field of endeavor Akimoto teaches
wherein the control unit is further configured not to enlarge in a vertical direction the region having the predetermined aspect ratio in processing of enlarging the region having the predetermined aspect ratio in a horizontal direction and displaying the enlarged region (Figs. 2; paras. 0025, 0038, 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Akimoto in Wakamiya to have wherein the control unit is further configured not to enlarge in a vertical direction the region having the predetermined aspect ratio in processing of enlarging the region having the predetermined aspect ratio in a horizontal direction and displaying the enlarged region for providing an anamorphic imaging configuration allowing obtaining more object image for display and storage yielding a predicted result.

Regarding claim 6, Wakamiya teaches everything as claimed in claim 1. In addition, Wakamiya teaches wherein the control unit is further configured to (1) record the Nth frame image in the memory (Figs. 4, 5; paras. 0048, 0053-0057),
but fails to teach
(2) record the Nth frame image in a moving image file, within the period in which the Nth frame image is acquired and recorded.
However, in the same field of endeavor Akimoto teaches
(2) record the Nth frame image in a moving image file, within the period in which the Nth frame image is acquired and recorded (Figs. 2; paras. 0025, 0038, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Akimoto in Wakamiya to have (2) record the Nth frame image in a moving image file, within the period in which the Nth frame image is acquired and recorded for providing an anamorphic imaging configuration allowing obtaining wider view image data for displaying a partial de-squeezed image while storing a video with the wider view image data yielding a predicted result.

Regarding claim 10, Wakamiya teaches everything as claimed in claim 1, but fails to teach
wherein the acquired image is an image that is captured using an anamorphic lens and that is not de-squeezed.
However, in the same field of endeavor Akimoto teaches
wherein the acquired image is an image that is captured using an anamorphic lens and that is not de-squeezed (Figs. 2; paras. 0025, 0038, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Akimoto in Wakamiya to have wherein the acquired image is an image that is captured using an anamorphic lens and that is not de-squeezed for providing an anamorphic imaging configuration allowing obtaining wider view image data for displaying a partial de-squeezed image while storing a video with the wider view image data yielding a predicted result.

Regarding claims 16, claim 16 reciting features corresponding to claim 6 is also rejected for the same reason as presented above.

Regarding claims 19, claim 19 reciting features corresponding to claim 6 is also rejected for the same reason as presented above.

Allowable Subject Matter
Claims 8, 9, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogaki (US 20180063445 A1) de-squeeze display.
Kobayashi (US 20050200744 A1) display image M1 within a period in which image M2 is acquired and stored.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696